Exhibit 10.9
 
RESTRICTED STOCK AGREEMENT
MAJESCO ENTERTAINMENT COMPANY


AGREEMENT made as of the 29th day of September, 2015 (the “Grant Date”), between
Majesco Entertainment Company (the “Company”), a Delaware corporation having its
principal place of business in Plainfield, New Jersey and Mohit Bhansali (the
“Participant”).


WHEREAS, the Company has adopted the 2014 Equity Incentive Plan (the “Plan”)  to
promote the interests of the Company by providing an incentive for employees,
directors and consultants of the Company or its Affiliates;


WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer
for sale to the Participant shares of the Company’s common stock, $.001 par
value per share (“Common Stock”), in accordance with the provisions of the Plan,
all on the terms and conditions hereinafter set forth;


WHEREAS, Participant wishes to accept said offer; and


WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.           Terms of Purchase.  The Participant hereby accepts the offer of the
Company to issue to the Participant, in accordance with the terms of the Plan
and this Agreement, 25,000 shares of the Company’s Common Stock (such shares,
subject to adjustment pursuant to Section 23 of the Plan and Subsection 2.1(g)
hereof, the “Granted Shares”), in consideration for Participant’s service to the
Company as member of the Board of Directors. 1/24 (or 1,042) of the Granted
Shares shall vest at the end of each calendar month following the date of this
Agreement.

2.1           Company’s Lapsing Repurchase Right.


(a)           Lapsing Repurchase Right.  Subject to the terms set forth in
2.1(b), in the event that for any reason the Participant is no longer a director
of the Company or an Affiliate prior to the occurrence of a Triggering Event, as
defined immediately below, (the “Termination”), the participant (or the
participant’s Survivor) shall, on the date of Termination, immediately forfeit
to the Company (or its designee) all of the Granted Shares which are then
unvested (the “Lapsing Repurchase Right”).


(1)           The restricted stock grants referenced above shall vest in full
upon the occurrence of a “Triggering Event”, which, for purposes hereof shall be
defined as: (i) a Qualified Transaction, (ii) a private or public financing in
which the Company receives gross proceeds of at least $7,500,000 in one or more
transactions; or (iii) a Change of Control.


(2)           A “Qualified Transaction” shall mean one or more acquisitions by
the Company of any business, assets, stock, licenses, interests or properties
(including, without limitation, intellectual property rights) approved by the
stockholders of the Company or any acquisition involving assets, shares of
capital stock, any purchase, merger, consolidation, recapitalization, or
reorganization or involving any licensing, royalties, sharing arrangement or
otherwise, which value of such Qualified Transaction is in excess of $25,000,000
for the Company’s interest therein.  For purposes hereof, the value of a
Qualified Transaction shall take into account all cash, stock, present value of
all royalties, settlement amounts, future payments, license fees received or
owed, and all other consideration associated with such acquisition of any kind
whatsoever; and “Change of Control” shall mean the occurrence of any one or more
of the following: (i) the accumulation (if over time, in any consecutive twelve
(12) month period), whether directly, indirectly, beneficially or of record, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) of 50.1% or more of the shares of the outstanding
Common Stock of the Company, whether by merger, consolidation, sale or other
transfer of shares of Common

 
-1-

--------------------------------------------------------------------------------

 

Stock (other than a merger or consolidation where the stockholders of the
Company prior to the merger or consolidation are the holders of a majority of
the voting securities of the entity that survives such merger or consolidation),
(ii) a sale of all or substantially all of the assets of the Company or (iii)
during any period of twelve (12) consecutive months, the individuals who, at the
beginning of such period, constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes hereof: (A) any acquisitions of Common Stock or securities convertible,
exercisable or exchangeable into Common stock directly from the Company or from
any affiliate of the Company, or (B) any acquisition of Common Stock or
securities convertible, exercisable or exchangeable into Common Stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.


(b)           Effect of Termination for Disability or upon Death.  The following
rules apply if the Participant’s Termination is by reason of Disability or
death:  to the extent the Company’s Lapsing Repurchase Right has not lapsed as
of the date of Disability or death, as case may be, the Participant shall
forfeit to the Company any or all of the Granted Shares subject to such Lapsing
Repurchase Right; provided, however, that the Company’s Lapsing Repurchase Right
shall be deemed to have lapsed to the extent of a pro rata portion of the
Granted Shares through the date of Disability or death, as would have lapsed had
the Participant not become Disabled or died, as the case may be.  The proration
shall be based upon the number of days accrued in such current vesting period
prior to the Participant’s date of Disability or death, as the case may be.


(c)           Effect of Termination For Cause.  Notwithstanding anything to the
contrary contained in this Agreement, in the event the Company or an Affiliate
terminates the Participant’s services for “cause” (as defined in the Plan) all
of the Granted Shares then held by the Participant shall be forfeited to the
Company immediately as of the time the Participant is notified that he or she
has been terminated for “cause” or that he or she engaged in conduct which would
constitute “cause”.


(d)           Escrow.  The certificates representing all Granted Shares acquired
by the Participant hereunder which from time to time are subject to the Lapsing
Repurchase Right shall be delivered to the Company and the Company shall hold
such Granted Shares in escrow as provided in this Subsection 2.1(d). The Company
shall promptly release from escrow and deliver to the Participant a certificate
for the whole number of Granted Shares, if any, as to which the Company’s
Lapsing Repurchase Right has lapsed. In the event of forfeiture to the Company
of Granted Shares subject to the Lapsing Repurchase Right, the Company shall
release from escrow and cancel a certificate for the number of Granted Shares so
forfeited.  Any securities distributed in respect of the Granted Shares held in
escrow, including, without limitation, shares issued as a result of stock
splits, stock dividends or other recapitalizations, shall also be held in escrow
in the same manner as the Granted Shares.


(e)           Prohibition on Transfer.  The Participant recognizes and agrees
that all Granted Shares which are subject to the Lapsing Repurchase Right may
not be sold, transferred, assigned, hypothecated, pledged, encumbered or
otherwise disposed of, whether voluntarily or by operation of law, other than to
the Company (or its designee).  However, the Participant, with the approval of
the Administrator, may transfer the Granted Shares for no consideration to or
for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to this Agreement prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer.  The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren (and, for
this purpose, shall also include the Participant. The Company shall not be
required to transfer any Granted Shares on its books which shall have been sold,
assigned or otherwise transferred in violation of this Subsection 2.1(e), or to
treat as the owner of such Granted Shares, or to accord the right to vote as
such owner or to pay dividends to, any person or organization to which any such
Granted Shares shall have been so sold, assigned or otherwise transferred, in
violation of this Subsection 2.1(e).
 

 
-2-

--------------------------------------------------------------------------------

 

(f)           Failure to Deliver Granted Shares to be Repurchased.  In the event
that the Granted Shares to be forfeited to the Company under this Agreement are
not in the Company’s possession pursuant to Subsection 2.1(e) above or otherwise
and the Participant or the Participant’s Survivor fails to deliver such Granted
Shares to the Company (or its designee), the Company may immediately take such
action as is appropriate to transfer record title of such Granted Shares from
the Participant to the Company (or its designee) and treat the Participant and
such Granted Shares in all respects as if delivery of such Granted Shares had
been made as required by this Agreement.  The Participant hereby irrevocably
grants the Company a power of attorney which shall be coupled with an interest
for the purpose of effectuating the preceding sentence.


(g)           Adjustments.  The Plan contains provisions covering the treatment
of Shares in a number of contingencies such as stock splits, mergers and Change
of Control transactions.  Provisions in the Plan for adjustment with respect to
the Granted Shares and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.


2.2           General Restrictions on Transfer of Granted Shares.  If in
connection with a registration statement filed by the Company pursuant to the
Securities Act of 1933, as amended (the “1933 Act”), the Company or its
underwriter so requests, the participant will agree not to sell any of his or
her Granted Shares whether or not the Lapsing Repurchase Right has lapsed for a
period not to exceed the lesser of: (i) 180 days following the effectiveness of
such registration statement or (ii) such period as the officers and directors of
the Company agree not to sell their Common Stock of the Company.


3.           Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of Granted Shares shall be made in
accordance with the requirements of the 1933 Act.


4.           Rights as a Stockholder.  The Participant shall have all the rights
of a stockholder with respect to the Granted Shares, including voting and
dividend rights, subject to the transfer and other restrictions set forth herein
and in the Plan.


5.           Legend.  In addition to any legend required pursuant to the Plan,
all certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:


“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement with this Company, a copy of which
Agreement is available for inspection at the offices of the Company or will be
made available upon request.”


6.           Incorporation of the Plan.  The Participant specifically
understands and agrees that the Granted Shares issued under the Plan are being
sold to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound.  The provisions of the Plan are incorporated herein
by reference.


7.           Tax Liability of the Participant and Payment of Taxes. The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to the Granted Shares issued pursuant to this
Agreement, including, without limitation, the Lapsing Repurchase Right, shall be
the Participant’s responsibility.  Without limiting the foregoing, the
Participant agrees that, to the extent that the lapsing of restrictions on
disposition of any of the Granted Shares or the declaration of dividends on any
such shares before the lapse of such restrictions on disposition results in the
Participant’s being deemed to be in receipt of earned income under the
provisions of the Code, the Company shall be entitled to immediate payment from
the Participant of the amount of any tax required to be withheld by the Company.


Upon execution of this Agreement, the Participant has declined to file an
election under Section 83 of the Code.  The Participant acknowledges that by not
filing such an election, as the Granted Shares are released from the Lapsing
Repurchase Right in accordance with Section 2.1, the Participant will have
income for tax purposes equal to the fair market value of the Granted Shares at
such date, less the price paid for the Granted Shares by the Participant.
 

 
-3-

--------------------------------------------------------------------------------

 

           8.           Equitable Relief.  The Participant specifically
acknowledges and agrees that in the event of a breach or threatened breach of
the provisions of this Agreement or the Plan, including the attempted transfer
of the Granted Shares by the Participant in violation of this Agreement,
monetary damages may not be adequate to compensate the Company, and, therefore,
in the event of such a breach or threatened breach, in addition to any right to
damages, the Company shall be entitled to equitable relief in any court having
competent jurisdiction.  Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available to it for any such breach or
threatened breach.


9.           No Obligation to Maintain Relationship.  The Company is not by the
Plan or this Agreement obligated to continue the Participant as an employee,
director or consultant of the Company or an Affiliate.  The Participant
acknowledges:  (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (ii) that the grant of the Shares is a
one-time benefit which does not create any contractual or other right to receive
future grants of shares, or benefits in lieu of shares; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when shares shall be granted, the number of shares to be
granted, the purchase price, and the time or times when each share shall be free
from a lapsing repurchase right, will be at the sole discretion of the Company;
(iv) that the Participant’s participation in the Plan is voluntary; and (v) that
the Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.


10.           Notices.  Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:


If to the Company:


Majesco Entertainment Company
404I-T Hadley Road
S. Plainfield, New Jersey 07080




If to the Participant:


 
 






or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given on
the earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.


11.           Benefit of Agreement.  Subject to the provisions of the Plan and
the other provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.


12.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.  For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of New Jersey and agree
that such litigation shall be conducted in the courts of New Jersey or the
federal courts of the United States for the District of New Jersey.


13.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.



 
-4-

--------------------------------------------------------------------------------

 

14.           Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.


15.           Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


16.           Consent of Spouse/Domestic Partner.  If the Participant has a
spouse or domestic partner as of the date of this Agreement, the Participant’s
spouse or domestic partner shall execute a Consent of Spouse/Domestic Partner in
the form of Exhibit A hereto, effective as of the date hereof.  Such consent
shall not be deemed to confer or convey to the spouse or domestic partner any
rights in the Granted Shares that do not otherwise exist by operation of law or
the agreement of the parties.  If the Participant subsequent to the date hereof,
marries, remarries or applies to the Company for domestic partner benefits, the
Participant shall, not later than 60 days thereafter, obtain his or her new
spouse/domestic partner’s acknowledgement of and consent to the existence and
binding effect of all restrictions contained in this Agreement by having such
spouse/domestic partner execute and deliver a Consent of Spouse/Domestic Partner
in the form of Exhibit A.


17.           Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


18.           Data Privacy.  By entering into this Agreement, the
Participant:  (i) authorizes the Company and each Affiliate, and any agent of
the Company or any Affiliate administering the Plan or providing Plan record
keeping services, to disclose to the Company or any of its Affiliates such
information and data as the Company or any such Affiliate shall request in order
to facilitate the grant of Shares and the administration of the Plan; (ii)
waives any data privacy rights he or she may have with respect to such
information; and (iii) authorizes the Company and each Affiliate to store and
transmit such information in electronic form.




[THE NEXT PAGE IS THE SIGNATURE PAGE]



 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


MAJESCO ENTERTAINMENT COMPANY




By:                                                                          
Name:  Barry Honig
Titel: Chief Executive Officer
 







Participant:






                                                                               
Mohit Bhansali, Director



 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT A


CONSENT OF SPOUSE/DOMESTIC PARTNER


I, ____________________, spouse or domestic partner of
_____________________________ acknowledge that I have read the RESTRICTED STOCK
AGREEMENT dated as of December 17, 2014 (the “Agreement”) to which this Consent
is attached as Exhibit A and that I know its contents.  Capitalized terms used
and not defined herein shall have the meanings assigned to such terms in the
Agreement.  I am aware that by its provisions the Granted Shares granted to my
spouse/domestic partner pursuant to the Agreement are subject to a Lapsing
Repurchase Right in favor of Majesco Entertainment Company (the “Company”) and
that, accordingly, I may be required to forfeit to the Company any or all of the
Granted Shares of which I may become possessed as a result of a gift from my
spouse/domestic partner or a court decree and/or any property settlement in any
domestic litigation.


I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.


I agree to the Lapsing Repurchase Right described in the Agreement and I hereby
consent to the forfeiture of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement.  Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.


I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT.  I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.


Dated as of the _______ day of ________________, 200_.








Print name:


